Case 2:20-cv-08046-JVS-KK Document 9 Filed 10/29/20 Page 1 of 1 Page ID #:287




 1
 2
 3
 4
                                         JS-6
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    FLOYD DEWAINE SCOTT,                        Case No. CV 20-8046-JVS (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    C. JOHNSON, Warden,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
20
21
22
23   Dated: October 29, 2020
                                              HONORABLE JAMES V. SELNA
24                                            United States District Judge
25
26
27
28
